DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment to the claims filed 30 June 2021 has been entered. Claim(s) 1-2, 4, 6, 8-12, 14, 16, and 18-20 remain pending in the application. Claims 5, 7, 16, and 17 are canceled without prejudice or disclaimer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transform the measured limb BCG signal into a form of a whole-body BCG signal; segment the form of the whole-body BCG signal, by each period of the limb BCG signal, to create a plurality of single-period BCG signals; identify, from among the plurality of single-period BCG signals, a single-period signal having a highest average similarity with other single-period signals, as a representative BCG signal; extract one or more blood pressure-related features from the representative BCG signal, based on a time interval between point G and point H of the representative BCG signal and amplitudes of the representative BCG signal at the point G and the point H; and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "transform the measured limb BCG signal into a form of a whole-body BCG signal; segment the form of the whole-body BCG signal, by each period of the limb BCG signal, to create a plurality of single-period BCG signals; identify, from among the plurality of single-period BCG signals, a single-period signal having a highest average similarity with other single-period signals, as a representative BCG signal; extract one or more blood pressure-related features from the representative BCG signal, based on a 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a limb ballistocardiogram (BCG) sensor configured to be attached to a limb of a user, and measure a limb BCG signal of the user.” Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, estimation of a blood pressure may be performed by a person or computer in an undefined manner including observing any feature and making a guess) that there are no meaningful limitations to the abstract idea. The limitations of a “limb ballistocardiogram (BCG) sensor” and “measur[ing] a limb BCG signal” constitute insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. BCG measurement itself is well-understood, as explained in Wiens (WO-2016033121-A1; Page 3, lines 1 and 6-7), and limb BCG measurement has been routine and conventional, if not successful, as Wiens describes development by researchers of wearable systems for measuring BCG signals continuously (Page 2, lines 27-30; page 3, lines 13-14); Wiens further describes a methodology for converting wearable, surface BCG sensor signals to a typical whole-body BCG signal, such that a limb-worn BCG sensor can be used to measure the same signals and outputs (Abstract); with this information published before the effective filing date of the instant application, it can be seen that limb BCG measurement was well-understood. Consequently, with the identified abstract idea not being 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2, 4, 6, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 5 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1. 
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor, a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). The teaching of a BCG sensor type including an acceleration sensor, a load cell sensor, a PVDF film sensor, or an EMFi sensor is well-understood, routine, and conventional in the art, and thus does not indicate an integration of the abstract idea into a practical application. Wiens teaches the use of accelerometers (Page 3, 13-14; Page 7, line 10-11) as well as load cells or films (Page 7, lines 19-20) to comprise a BCG sensor. Wiens additionally describes th century (Page 2, lines 13-19), further demonstrating that this limitation of the BCG sensor is well-understood, routine, and conventional in the art. This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein the processor is further configured to transform the measured limb BCG signal into the form of the whole-body BCG signal, using either one or both of an integrator and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, the previous limitations, including estimation of a blood pressure, may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). The limitations of a “using at least one of an integrator and a personalized model” constitute insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. These methods of transforming a signal are routine and conventional to any transformation to fit one signal to another, including limb-to-whole BCG transformation, as shown in Wiens (Page 6, lines 25-30). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the processor is further configured to extract a maximum point and a minimum point of the representative BCG signal as the one or more blood pressure-related features.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing 
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the processor is further configured to remove noise from the measured limb BCG signal.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the processor is further configured to: extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; and estimate the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 9, discussed above and encompassing the limitations of claim 1, claim 10 recites the limitation “wherein the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method.” The claim element of claim 1 of an apparatus for measuring blood pressure is recited with a high level of generality (as written, estimation of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “transforming the measured limb BCG signal into a form of a whole-body BCG signal; segmenting the form of the whole-body BCG signal, by each period of the measured limb BCG signal, to create plurality of single-period BCG signals; identifying, from among the plurality of single-period BCG signals, a single-period signal having a highest average similarity with other single-period signals, as a representative BCG signal; extracting one or more blood pressure-related features from the representative BCG signal, based on a time interval between point G and point H of the representative BCG signal and amplitudes of the representative BCG signal at the point G and the point H; and estimating a blood pressure of the user based on the extracted one or more blood pressure-related features." This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 12 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 12, the limitations "transforming the measured limb BCG signal into a form of a whole-body BCG signal; segmenting the form of the whole-body BCG signal, by each period of the measured limb BCG signal, to 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “measuring a limb ballistocardiogram (BCG) signal of a user.” Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, estimating a blood pressure may be performed by a person or computer in an undefined manner including observing any feature and making a guess) that there are no meaningful limitations to the abstract idea. The limitations of a “limb ballistocardiogram (BCG) sensor” and “measur[ing] a limb BCG signal” constitute insignificant extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. BCG measurement itself is well-understood, as explained in Wiens (WO-2016033121-A1; Page 3, lines 1 and 6-7), and limb BCG measurement has been routine and conventional, if not successful, as Wiens describes development by researchers of wearable systems for measuring BCG signals continuously (Page 2, lines 27-30; page 3, lines 13-14); Wiens further describes a methodology for converting wearable, surface BCG sensor signals to a typical whole-body 
	In Step 2B, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 12 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 12, which was rejected under 35 U.S.C. 101 in paragraph 7 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 12, or comprise significantly more than the limitations of claim 12. 
Besides the abstract idea of claim 12, claim 14 recites the limitation “wherein the transforming the measured limb BCG signal comprises transforming the measured limb BCG signal into the form of the whole- body BCG signal, using either one or both of an integrator and a personalized model that defines a relationship between the limb BCG signal and the whole-body BCG signal.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner 
Besides the abstract idea of claim 12, claim 16 recites the limitation “wherein the extracting the one or more blood pressure-related features comprises extracting a maximum point and a minimum point of the representative BCG signal as the one or more blood pressure-related features.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 12, claim 18 recites the limitation “extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features; wherein the 28estimating the blood pressure of the user comprises estimating the blood pressure of the user, based on the extracted at least one independent blood pressure-related feature.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 12, claim 20 recites the limitation “extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features.” The claim element of claim 12 of a method of measuring blood pressure is recited with a high level of generality (as written, estimating of a blood pressure may still be performed by a person or computer in an undefined manner including observing any feature and making a guess). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archdeacon (U.S. Patent No. 10786161 B1) in view of Wiens (WO-2016033121-A1), further in view of Brueser (U.S. 20120123279-A1), further in view of Kocyan (Searching Time Series…), further in view of Jackson (Factors contributing…).
eaches an apparatus for measuring blood pressure (Abstract), the apparatus comprising: a limb ballistocardiogram (BCG) sensor configured to attach to a limb of a user and measure a limb BCG signal of the user (Wearable device 1130, Fig. 11B); and a processor configured to extract one or more blood pressure-related features from the BCG signal (Abstract; Column 3, lines 17-20; column 16, lines 8-14; column 22, lines 25-27; Signal processing, Fig. 11B); and estimate a blood pressure of the user, based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). 
However, Archdeacon does not teach the processor is configured to transform the measured BCG signal into a form of a whole-body BCG signal. Wiens teaches transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent a skin vibration signal of the limbs or other body parts” (Paragraph 0049). It is thus understood that the COM BCG signal of Wiens is equivalent to the whole-body BCG signal of the instant application, and the wearable sensor BCG signal of Wiens is equivalent to the limb BCG signal of the instant application. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous 
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the system taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the system to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.
However, none of Archdeacon, Wiens, or Brueser specifically teaches a system to identify, from among the plurality of single-period BCG signals, a single-period signal having the highest average similarity with other single-period signals, as a representative BCG signal. 
Kocyan describes a system for providing a most-representative waveform (Abstract—using dynamic time warping for deriving the representative member of a group of similar episodes)  of a signal, such as a measurement of functionality of a human body (Page 131—EKG, EEG; Fig. 4—experiment with ECG signals) utilizing a time series divided into a large amount of smaller parts, or episodes (Page 129, introduction—it is common that a time series is divided into a large amount of 
However, none of Archdeacon, Wiens, Brueser, or Kocyan specifically teaches extracting one or more blood pressure related features from the representative BCG signal, based on a time interval between point G and point H of the representative BCG signal and amplitudes of the representative BCG signal at the point G and the point H. 
Jackson teaches the analysis of ballistocardiogram recordings to evaluate cardiovascular status of patients wherein the analysis includes wave measurements including a time interval between point G and point H of the BCG signal and amplitudes of the BCG signal at the point G and the point H (Page 2—amplitude GH…duration G-H; Fig. 1 longitudinal shows points G and H on an example BCG signal; Table I shows amplitude data including a GH wave; Table II shows duration data including a G-H duration; Fig. 2 
Regarding claim 2, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the limb BCG sensor comprises any one or any combination of an acceleration sensor (Wearable device accelerometer 1135, Fig. 11B), a load cell sensor, a polyvinylidene fluoride (PVDF) film sensor, and an electro mechanical film (EMFi) sensor. As these sensors are presented in the alternative, Archdeacon anticipates the claim by teaching the limitation of an acceleration sensor. 
Regarding claim 4, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to transform the measured limb BCG signal into the form of the whole-body BCG signal, 24using either one or both of an integrator and a personalized model that defines a relationship between the limb BCG signal 
Regarding claim 6, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the apparatus of claim 1 as described above. Archdeacon further teaches wherein the processor is further configured to extract a maximum point and a minimum point of the BCG signal segment as the one or more blood pressure-related features (Column 16, lines 8-14; column 22, lines 25-27). Through the combination with Kocyan, it may be seen that these features are extracted from a representative BCG signal.
Regarding claim 8, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teaches the elements of claim 1 as described above. However, Archdeacon does not teach the processor is further configured to remove noise from the measured limb BCG signal. Wiens teaches the processor is further configured to remove noise from the measured limb BCG signal (Page 20, lines 4-5; moving window ensemble averaging, Fig. 19). It would have been obvious to one of ordinary skill in the art at the time of filing to 
Regarding claim 9, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 1 as described previously this action. Archdeacon further teaches a processor is further configured to estimate the blood pressure of the user based on the extracted one or more blood pressure-related features (Abstract; column 22, lines 28-45). However, Archdeacon does not teach the processor is further configured to extract at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the wearable BCG system of Archdeacon with the signal processing methods of Wiens in order to improve the device for predictable results, in this case higher accuracy and lower noise in detecting BCG signals for estimation of blood pressure. The disclosure of Wiens teaches that its methods may be used towards the development of continuous blood pressure monitoring (Page 44, lines 5-9), as one of several possible health outputs to be measured (Page 17, lines 2-4 and 13-15), which would be enabled by combining the taught signal processing methods with the system of Archdeacon. Neither Wiens nor Archdeacon explicitly teaches an independent feature extractor.  Brueser teaches an apparatus for extracting at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features (Paragraph 0049; claim 12). Using the teaching of Brueser to extract at least one independent blood pressure-related feature, the blood pressure estimator of Archdeacon, with the signal processing methods of Wiens, may be used to 
Regarding claim 10, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 1 as described previously in this action, as well as some elements of claim 9 as described previously in this paragraph. The remaining elements of claim 9 are taught by Wiens and Brueser as discussed above along with motivation to combine the teachings. However, neither Archdeacon nor Wiens teaches the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features, using a dimensionality reduction method. Brueser does teach the processor is further configured to extract the at least one independent blood pressure-related feature from the extracted one or more blood pressure-related features using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
Regarding claim 11, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 1 as described above in this action. Archdeacon further teaches the processor is further configured to estimate the blood pressure of the user based on the extracted at least one independent blood pressure-related feature (Abstract; column 22, lines 28-45). However, neither Archdeacon nor Wiens explicitly teaches an independent feature extractor.  Brueser teaches an independent feature extractor configured to extract at least one independent blood pressure-related feature from the extracted at 
Regarding claim 12, Archdeacon teaches a method of measuring blood pressure (Abstract), the method comprising: measuring a limb ballistocardiogram (BCG) signal of a user (Abstract; Fig. 11B); extracting one or more blood pressure-related features from the created limb BCG signal (Abstract; Column 3, lines 17-20); and estimating a blood pressure of the user, based on at least part of the extracted one or more blood pressure-related features (Abstract). 
However, Archdeacon does not teach transforming the measured BCG signal into a form of a whole-body BCG signal or segmenting the form of the whole-body BCG signal into which the limb BCG signal is transformed, by each period, to create a limb BCG signal segment. Wiens teaches both transforming the measured limb BCG signal into a form of a whole-body BCG signal (Page 17, line 25-27; page 23, lines 22-24) and segmenting the transformed limb BCG signal by each period to create a limb BCG signal segment (Interval extraction, Fig. 19; page 7, lines 24-29; page 20, lines 14-15; page 30, lines 12-13). Wiens teaches these limitations through a processor designed to transform (Page 6, lines 11-15) surface vibrations measured by an accelerometer-style BCG sensor that may be worn at a distal location on the body (Page 4, lines 24-26; page 6, lines 4-5) into a center-of-mass (COM) BCG signal (Page 5, lines 5-8) caused by the heart beating. The instant application teaches that a whole-body BCG signal “refers to a vibration signal of the body which is caused by the heart rate, and a limb BCG signal may represent 
However, neither Archdeacon nor Wiens specifically teaches segmenting the form of the whole-body BCG signal by each period of the limb BCG signal to create a plurality of single-period BCG signals. Brueser teaches a method and apparatus for analysis of a ballistocardiogram signal to locate heartbeats within the signal (Steps 10 and 12, Fig. 1; Abstract), wherein a training signal (Paragraph 0016—training the algorithm; Paragraph 0036—training signal comprising a segment of a ballistocardiogram signal; Step 100—obtain training signal, Fig. 3) is used to obtain a template of typical features of a heartbeat (Abstract; Fig. 3) which are then used to identify heartbeats in a non-training signal (Paragraph 0022—using the algorithm to detect heartbeats; Fig. 9). As Wiens teaches the transformation of a limb BCG signal into a whole-body signal, as well as segmenting the signal into single periods through the use of a window extending between R-waves, it would have been obvious to one having ordinary skill in the art at the time of filing to combine the method taught by Archdeacon and Wiens with the heartbeat detection of Brueser in order to predictably improve the ability of the method to accurately segment the whole-body signal into single heartbeat periods, utilizing the limb BCG signal as the training signal.

Kocyan describes a method for providing a most-representative waveform (Abstract—using dynamic time warping for deriving the representative member of a group of similar episodes)  of a signal, such as a measurement of functionality of a human body (Page 131—EKG, EEG; Fig. 4—experiment with ECG signals) utilizing a time series divided into a large amount of smaller parts, or episodes (Page 129, introduction—it is common that a time series is divided into a large amount of smaller parts named episodes during time series processing) where it is desirable to find a most-representative episode (Page 130—finding the representative of a cluster is defined as finding a set of representative patterns which describes the episodes in the most appropriate way…may be found using various algorithms such as Euclidian distance or dynamic time warping), determining a similarity of the multiple signal segments to each other using the DTW algorithm (Page 134—method for determination of similarity between episodes; Fig. 4—first row shows four inputs, second row shows the determined representative using different methods; Algorithm 3.2), and then determining the representative waveform of the periodic signal based on a result of determining the similarity (Algorithm 3.2—select a representative from the episodes as a representative of the whole original set of episodes based on having the highest similarity to the rest of the episodes). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Archdeacon, Wiens, and Brueser with the signal processing of Kocyan, which suggests usability of the processing method for similar biological signals such as ECG, in order to predictably improve the ability of the system to produce an accurate representative heartbeat for feature extraction, improving the accuracy of the blood pressure estimate.

Jackson teaches the analysis of ballistocardiogram recordings to evaluate cardiovascular status of patients wherein the analysis includes wave measurements including a time interval between point G and point H of the BCG signal and amplitudes of the BCG signal at the point G and the point H (Page 2—amplitude GH…duration G-H; Fig. 1 longitudinal shows points G and H on an example BCG signal; Table I shows amplitude data including a GH wave; Table II shows duration data including a G-H duration; Fig. 2 shows the amplitudes in millimeters of points G and H). While Jackson utilizes point G as a baseline from which to measure other amplitudes of the signal, figure 2 demonstrates that measurement of the true amplitude of points G and H is also taught by Jackson. Furthermore, the use of the value of point G as a baseline for the amplitude difference GH would still imply measurement of the amplitudes of point G and point H in order to calculate such a difference. It may thus be seen that combining Archdeacon, Wiens, Brueser, and Kocyan with Jackson would teach extracting one or more blood pressure related features from the representative BCG signal, based on a time interval between point G and point H of the representative BCG signal and amplitudes of the representative BCG signal at the point G and the point H, as Archdeacon teaches the extraction of features, Kocyan teaches finding of the representative BCG signal, and Jackson teaches the features may stem from the amplitudes of point G and point H of the BCG signal or the duration between points G and H of the BCG signal. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Archdeacon, Wiens, Brueser, and Kocyan with Jackson utilizing simple substitution, wherein the teaching of feature extraction of Archdeacon would simply be utilized with the specific points discussed by Jackson. 

Regarding claim 16, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the method of claim 12 as described above. Archdeacon further teaches wherein the extracting the characteristic points comprises extracting a maximum point and a minimum point of the created limb BCG signal segment as the characteristic points (Column 16, lines 8-14; column 22, lines 25-27)..
Regarding claim 18, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 12 as described above of this action. Archdeacon additionally teaches estimating the blood 
Regarding claim 19, Archdeacon, Wiens, Brueser, Kocyan, and Jackson teach the elements of claim 12 as described as well as some limitations of claim 18 as described above in this paragraph. Brueser teaches the remaining limitations of claim 18 as described above in this paragraph along with motivation to combine teachings. However, neither Archdeacon nor Wiens teaches the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method. Brueser does teach the at least one independent blood pressure-related feature is extracted using a dimensionality reduction method (Paragraph 0049; claim 12). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the independent feature extracting method of Brueser with the system of Archdeacon and the signal processing of Wiens in order to further reduce sources of error that would amount from higher dimension, non-independent blood-pressure related features.
.
Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1, 2, 4-12, and 14-20 under 35 U.S.C. 101, applicant argues that the limitations "identify[ing], from among the plurality of single-period BCG signals, a single-period signal having a highest average similarity with other single-period signals, as a representative BCG signal" and "extract[ing]" one or more blood pressure-related features from the representative BCG signal, based on a time interval between point G and point H of the representative BCG signal and amplitudes of the representative BCG signal at the point G and the point H" in the newly amended claims “cannot be practically performed in a human mind due to the complexity of the operations” 

Additionally, Applicant’s amended independent claims 1 and 12 simply list steps of data analysis, such that additional elements of transforming and segmenting the signal, identifying a representative signal, and extracting features based on the signal simply amount to insignificant extra-solution activity. As discussed in Example 45 of Appendix 1 to the October 2019 Revised Subject Matter Eligibility Guidance (PEG) with respect to integration of the abstract idea into a practical application, the described additional elements still fall into the mathematical concept and mental process groups of abstract ideas which can be completed by a human, even if requiring the use of a physical aid. The further usage of these elements in order to estimate a blood pressure only constitutes an additional instruction to apply the exception, as the limitation of estimating a blood pressure recites a concept that also falls into the mathematical concept and mental process groups of abstract ideas. Mere instructions to apply an exception using a generic computer component, in this case a processor, additionally cannot provide an inventive concept. The claims remain rejected.
Applicant’s arguments, see pages 10-11 of applicant's remarks, filed 30 June 2021, with respect to the rejection(s) of claim(s) 1-2, 4-8, 9-12, and 14-20 under 35 U.S.C. 1-3 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further Archdeacon, Wiens, Brueser, Kocyan, and Jackson as described in paragraph 10 of this action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.